 

EXECUTION COPY

 

BINDING LETTER OF INTENT

 

This Binding Letter of Intent (this “LOI”) is entered into by and between ALMAH,
INC., a Nevada corporation (the “Company”), and ARCH THERAPEUTICS, INC, a
Massachusetts company (“Arch”).

 

BACKGROUND AND PURPOSE

 

A.           The Company is a fully' reporting publicly traded company with the
ticker symbol "AAHC" on the United States over-the-counter (OTCQB) securities
market.

 

B.           The Company wishes to acquire Arch through a reverse acquisition
and believes Arch to have valuable intellectual property rights.

 

C.           The Company and Arch wish to enter into a reverse triangular merger
(the “Merger”) transaction whereby the Company would acquire all of the issued
and outstanding capital stock and convertible notes and warrants of Arch in
exchange for the issuance to the shareholders, noteholders and optionees of Arch
of 20,000,000 shares of common stock of the Company.

 

D.           The parties wish to enter into this LOI which states that the
closing of the Merger will occur upon completion of the conditions as set forth
herein and in a formal, definitive agreement.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the mutual agreements and representations
contained herein, and other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties agree as follows:

 

1.          This LOI constitutes a binding agreement with regard to the various
matters set forth herein and shall become effective on execution of this LOI.
The Company understands that time is of the essence with respect to an advance
in the amount of $250,000 and hereby agrees to provide such an advance of
$250,000 upon the execution of this LOI. Such advance will be subject to the
terms and conditions of a promissory note in the form of Exhibit A (the “LOI
Advance”).

 

2.          The Company and Arch agree that they will negotiate in good faith a
mutually agreed upon definitive agreement containing substantially the same
terms and provisions as set forth in Paragraphs 3-15 of this LOI on or before
April 29, 2013 (the “Definitive Agreement”). Prior to execution of the
Definitive Agreement, Arch shall amend the terms of its existing convertible
notes to provide for automatic conversion of such notes and extinguishment of
the related warrants concurrently with the closing of the Merger.

 

1

 

 

3.          Upon the satisfaction of the conditions set forth herein and in the
Definitive Agreement, the Company will acquire all of the issued and outstanding
shares and convertible notes and warrants of Arch in exchange for the issuance
to the shareholders, noteholders and optionees of Arch of 20,000,000 shares of
common stock of the Company. At the Closing, Arch shall become wholly-owned by
the Company and the note evidencing the LOI Advance or Additional Advances
(defined below) shall be cancelled as intercompany transactions in connection
with the Merger.

 

4.          The closing of the Merger (the “Closing”) shall occur on or before
thirty (30) days from the date on which Arch completes the audit of its
financial statements as required to be filed by the Company upon the Closing in
accordance with the Securities Exchange Act of 1934, as amended (the “Exchange
Act”), approval by its shareholders and note holders of the Definitive Agreement
and the transactions contemplated thereunder and hereunder and receipt of
necessary third party consents. Immediately prior to the Closing, the Company
will have 40,000,000 shares of common stock (of which 20,000,000 shares shall be
restricted), on a fully diluted basis, issued and outstanding. It is anticipated
that prior to execution of the Definitive Agreements, Arch will inform the
Company of certain parties that may be interested in acquiring the 20,000,000
restricted shares from current shareholders of the Company or options directly
from the Company. At the Closing, after giving effect to the Merger, the
capitalization of the Company will be as set forth on Exhibit B.

 

5.          After the Closing, the Company will be managed by Arch's current
management and board of directors. The existing board of directors and officers
of the Company will resign effective as of the Closing and be replaced by
officers and directors to be designated by Arch.

 

6.          Upon execution of this LOI, the Company will enter into an agreement
(the “Financing Agreement”) with Coldstream Summit Ltd. (“Coldstream”) under
which Coldstream or its associates will commit to providing financing of not
less than $2,000,000 million within twelve (12) months of the Closing as follows
(the “Financing”):

 

·Concurrently with execution of this LOI, Coldstream will deposit into an escrow
account established by the Company’s legal counsel, an amount equal to
$1,250,000 and such funds will applied towards the purchase of $250,000 of
common stock of the Company pursuant to the Financing Agreement. This amount
will be used to fund the LOI Advance referenced in Paragraph 1 above and the
Additional Advances referenced in Paragraph 7.

 

·Any funds advanced by the Company pursuant to the LOI Advance or Additional
Advances or at Closing shall represent the sale of shares of common stock of the
Company to Coldstream or its associates at a price of $0.50 per share.

 

2

 

 

·No less than 500,000 shares of common stock of the Company at a price of $0.50
per share shall be purchased by the investor on the first day of each quarter
after the Closing until the entire $2,000,000 is invested in the Company no
later than twelve (12) months from the Closing. Quarters shall be based on the
calendar year starting in January of each year with January 1, April 1, July 1,
October 1 being the first day of Quarter 1, Quarter 2, Quarter 3, and Quarter 4
respectively. For the purpose of clarity, if the transaction closes prior to
June 30, 2013, the Investor shall purchase no less than 500,000 shares of common
stock on July 1, 2013.

 

·The form of securities purchase agreement and warrant for each tranche of
equity funding shall require the investors providing such financing to provide
all information regarding such investor as may be required for the Company to
comply with all applicable securities or other laws relating to the private
placement of securities. Under the terms of the Financing, for each dollar
invested, the investor making such investment will be issued two (2) shares of
common stock of the Company and a warrant to purchase two (2) shares of common
stock of the Company with an exercise price of $0.75 per share with a term of
twelve (12) months. The Financing Agreement shall not be amended or terminated
on or prior to the Closing without the written consent of Arch.

 

7.          The Company shall advance additional funds up to $1,000,000
(“Additional Advances”) to Arch upon execution of the Definitive Agreement on
the same terms as the LOI Advance. Such Additional Advances shall fully offset
the $1,000,000 to be received by Arch at Closing.

 

8.          At the Closing, the Company will have no more than $1,000 in actual
or contingent liabilities outstanding and no undisclosed liabilities,
commitments or other obligations of any kind other than the Company's
obligations to Arch pursuant to this LOI and the Definitive Agreement and the
Company's obligation to investors pursuant to the Financing document attached as
Exhibit C.

 

9.          All legal, accounting or other fees and expenses related to the
Closing shall be paid for by the Company prior to the Closing and shall be in
addition to the LOI Advance and the Additional Advances, and shall be offset
against the aggregate Financing amount and credited against the final Financing
tranche to be funded.

 

10.         Arch represents that the board of directors of Arch has approved
this LOI and the transactions contemplated hereunder.

 

11.         The parties intend for the post-Closing and post-Financing
capitalization table of the Company to be substantially as attached hereto as
Exhibit B. Any update to Exhibit B between now and the execution of the
Definitive Agreement will have no effect on total number of shares (20,000,000)
issued by the Company to Arch.

 

12.         The Company shall advance any audit fees necessary to obtain an
audit and comply with the filing requirements of the Exchange Act. Any advances
by the Company under this Paragraph 12 for audit fees prior to the Closing shall
be in addition to the LOI Advance and the Additional Advances, and shall be
offset against the aggregate Financing amount and credited against the final
financing tranche to be funded.

 

3

 

 

13.         In the Definitive Agreement, Arch will grant to the Company a
non-exclusive license (conditioned on Closing) to use the name "Arch
Therapeutics" or any variation thereof not currently used by Arch and, upon the
Closing, the Company may undertake to change its name to “Arch Therapeutics,
Inc.” or a mutually agreed upon name not used by Arch. Arch further agrees to
provide consents, as may be required by the Company to make filings for the use
of such name; provided, however, that in no event shall Arch be precluded from
continuing to use any names currently used by Arch. Prior to the Closing,
neither the Company nor its representatives shall make any representations
regarding the business or affairs of Arch without the prior written consent of
Arch.

 

14.         The Definitive Agreement shall contain, customary representation and
warranties, covenants and indemnification provisions as shall be mutually agreed
upon by Arch and the Company.

 

15.         In consideration of the time and effort the Company will incur to
pursue this transaction, Arch agrees that, from the date of execution of this
LOI (or, if sooner, until such time as this LOI is terminated) until the
Closing, neither Arch nor any person or entity acting on. its behalf will in any
way directly or indirectly (i) solicit, initiate, encourage or facilitate any
offer to directly or indirectly purchase Arch or any of its material assets or
equity, (ii) enter into any discussions, negotiations or agreements with any
person or entity which provide for such purchase, or (iii) provide to any
persons other than its shareholders or the Company or its representatives any
information or data related to such purchase or afford access to the properties,
books or records of Arch to any such persons. If Arch, or its representatives
receive any inquiry or proposal offering to purchase Arch or any part of its
assets or equity, Arch will promptly notify the Company. The Company
acknowledges that Arch has advised the Company that the amount of the LOI
Advance is insufficient to fund Arch's operating costs pending the Closing and
Arch will not be in breach of this paragraph or agreement so long as any action
taken that might breach this paragraph is done so to raise additional bridge
funding for Arch. No party hereto will make any disclosure or public
announcements of the proposed transactions, the LOI or the terms thereof without
the prior consent of the other party, which shall not be unreasonably withheld,
or except, and only to the extent, as required by the applicable rules and
regulations of the Securities and Exchange Commission. The Company agrees to
provide to Arch such current information regarding the Company as Arch may
reasonably request to include in any disclosure statement to be provided to Arch
shareholders and note holders in connection with soliciting the vote of Arch
shareholders and note holders for approval of the Merger and the transactions
contemplated thereby.

 

16.         Upon the execution of this LOI, all of the current officers and
directors of the Company will resign and Avtar Dhillion will be appointed as the
sole officer and sole director of the Company.

 

4

 

 

17.         Prior to the Closing, the Company and its representatives shall
maintain the confidentiality of all confidential information that is provided to
the Company by Arch or its representatives except to the extent such disclosure
is required by law. Each party agrees and acknowledges that such party and its
directors, officers, employees, agents and representatives will disclose
business information and information about the proposed transaction in the
course of securing financings for the Company and Arch and that the parties and
their representatives may be required to disclose that information under the
continuous disclosure requirements of the Exchange Act; provided, however, that
prior to the Closing, the disclosure of any non-public confidential information
of Arch may be made by the Company only with prior approval of Arch and subject
to obtaining an appropriate confidentiality agreement from the proposed
recipient of such information.

 

18.         This LOI shall be construed in accordance with, and governed by, the
laws of the State of Nevada, and each party separately and unconditionally
subjects to the jurisdiction of any court of competent authority in the State of
Nevada, and the rules and regulations thereof, for all purposes related to this
agreement and/or their respective performance hereunder.

 

18.         The parties shall prepare, execute and file any and all documents
necessary to comply with all applicable federal and state securities laws, rules
and regulations in any jurisdiction where they are required to do so.

 

19.         If any term or provision hereof shall be held illegal or invalid,
this LOI shall be construed and enforced as if such illegal or invalid term or
provision had not been contained herein.

 

20.         This LOI may be executed in counterparts, by original or facsimile
or e-mail PDF signature, with the same effect as if the signatures to each such
counterpart were upon a single instrument; and each counterpart shall be
enforceable against the party actually executing such counterpart. All
counterparts shall be deemed an original copy.

 

21.         The delay or failure of a party to enforce at any time any provision
of this LOI shall in no way be considered a waiver of any such provision, or any
other provision of this LOI. No waiver of, delay or failure to enforce any
provision of this LOI shall in any way be considered a continuing waiver or be
construed as a subsequent waiver of any such provision, or any other provision
of this LOI.

 

22.         This LOI may be terminated prior to entering into the Definitive
Agreement (i) by mutual written agreement of the parties, (ii) by either party
if the Definitive Agreement has not been entered into by May 31, 2013 through no
fault of terminating party, or (iii) by either party in the event of a material
breach of this LOI by the other party, including failure by the Company to
promptly fund the LOI Advance after execution of this LOI.

 

[SIGNATURE PAGE FOLLOWS]

 

5

 

 

DATED EFFECTIVE: April 19, 2013

 

  ALMAH, INC.       By:     Name:     Title:         ARCH THERAPEUTICS, INC    
  By:     Name:     Title:  

 

6

 

 

EXHIBIT A
FORM OF PROMISSORY NOTE
(Attached)

 

7

 

 

EXHIBIT B

 

CAPITALIZATION TABLE

 

   Shares at
Closing   Percentage   Shares after
$2 million funded   Fully Diluted
Percentage  Current (Alrnah, Inc.) Shareholders   20,000,000    33.33% 
 20,000,000    29.4%                       Arch Therapeutics Shareholders,
Noteholders and Optionees   20,000,000    33.33%   20,000,000    29.4%        
              Principals of Arch   20,000,000    33.33%   20,000,000    29.4%
Financing             4,000,000    5.9%                       Total 
 60,000,000    100.00%   64,000,000                             Warrant Holder
Price                     Financing Warrants $0.75             4,000,000    5.9%
                      Fully Diluted Number   60,000,000         68,000,000  
 100.00%

 

 

 

 

EXHIBIT C

 

FORM OF FINANCING AGREEMENT
(Attached)

 



 

